Fourth Court of Appeals
                                San Antonio, Texas
                                     October 6, 2022

                                   No. 04-22-00479-CR

                    EX PARTE Bryan Alejandro ENRIQUEZ PEREZ

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10437CR
                         Honorable Dennis Powell, Judge Presiding


                                      ORDER
        Appellant’s brief was due on September 28, 2022. On September 20, 2022, appellant
filed an unopposed motion requesting a sixty-day extension of time to file the brief. After
consideration, we GRANT the motion and ORDER appellant to file his brief by November 28,
2022. Further requests for extension of time will be disfavored.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court